PER CURIAM.
Appellant, 47th Street Service Station, Inc., appeals the dismissal with prejudice of its complaint in an action arising from an automobile rental contract. We reverse and remand.
Appellee, Manny Campos, signed his name to an automobile rental contract where he was neither the renter nor the driver. Appellant asserts that appellee signed his name to the rental contract as a guarantor and was therefore liable for property damage when the vehicle was involved in an accident. Appellee contends that signing his name to the rental contract did not make him liable for the property damage.
*230Material issues of fact exist concerning why appellee signed the rental contract. Where there is room for rational difference of opinion as to the existence of evidentiary facts from which an ultimate factual conclusion is sought to be established, the court should submit the case to the jury. Cashell v. Hart, 143 So.2d 559 (Fla. 2d DCA 1962).
Accordingly, we reverse and remand.